Citation Nr: 1628404	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  08-11 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating for posttraumatic stress disorder (PTSD) in excess of 50 percent prior to September 3, 2013.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1961 to June 1968, with service in the Republic of Vietnam, and from January 1991 to April 1991, with service in Southwest Asia.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2011, the Board remanded this case for further evidentiary development.  During remand status, the RO granted a TDIU and a 70 percent rating for the Veteran's PTSD, both effective from September 3, 2013.  In October 2015, the Board denied entitlement to an initial evaluation in excess of 50 percent for PTSD prior to September 3, 2013, and a rating in excess of 70 percent thereafter.  

The Veteran timely appealed the October 2015 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2016 Order, pursuant to an April 2016 Joint Motion for Partial Remand (JMPR) submitted by the parties, the Court vacated and remanded the Veteran's claim of entitlement to an increased rating for PTSD for the period prior to September 3, 2013.  The Board's decision that denied a rating in excess of 70 percent from September 3, 2013, was not disturbed.


FINDINGS OF FACT

1.  From May 15, 2006 to September 3, 2013, the Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas.

2.  From May 15, 2006 to September 3, 2013, the Veteran's PTSD precluded him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent, but no higher, for PTSD are met from May 15, 2006 to September 3, 2013.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for a TDIU are met from May 15, 2006 to September 3, 2013.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's service-connected PTSD is rated as 50 percent disabling prior to September 3, 2013, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under that diagnostic code, a 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.
A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  

A Global Assessment of Functioning (GAF) scale, with scores ranging between 0 and 100 percent, represents the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The Board acknowledges that effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to "DSM-IV," Diagnostic and Statistical Manual of Mental Disorders of the American Psychiatric Association, Fourth Edition (1994).  The amendments replace those references with references to the recently updated "DSM-5," and examinations conducted pursuant to the DSM-5 do not include GAF scores.  

Here, the Veteran's case was certified in December 2008, prior to the amendments.  Therefore, the Board will consider all evaluations in the record that include GAF scores in adjudicating the claim.  Of note, a GAF score of 41-50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning.  A GAF score of 51-60 denotes moderate symptoms (e.g. flat affect, circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).

In December 2005, the Veteran presented to the Vet Center requesting counseling with complaints of disturbing dreams, intrusive thoughts, anger episodes, and avoidance.  See May 2006 Vet Center letter.  The December 2005 Vet Center treatment record shows that he was tearful when he talked about the traumatic events he experienced in service.  He also reported crying when reading a book on Vietnam.  It was noted that he spent a significant portion of his time alone, despite being married.  In an April 2006 Vet Center treatment record, the Veteran reported that his anger had increased in the past few months.  He stated, "I can't control things as well as I use[d] to."  Further, he reported avoiding news pertaining to war.  The May 2006 Vet Center letter indicates that his prognosis was guarded.

The Veteran was afforded a VA PTSD examination in August 2007.  He reported suffering from sleeplessness and nightmares pertaining to his service in Vietnam.  He experienced nightmares approximately 3-4 times per week.  Further, he reported being easily startled.  The Veteran stated that he did not like being around large crowds, and when he is in a room, such as in a restaurant, he always insisted on being seated with his back at the wall.  Moreover, he reported being vigilant, having intrusive thoughts, crying easily, and feeling depressed and "miserable."  Further, he had problems with irritability and moodiness, and would become upset and angry easily.  He stated that his mood had affected his marriage and his relationship with his children when they were younger.  He reported not getting along well with his wife because of his mood swings and irritability, and he was estranged and withdrawn from his 2 adult children.  Further, he reported that he preferred to be alone.  

The August 2007 VA examiner noted that the Veteran was casually attired and fairly groomed.  Further, he did not have any suicidal ideations.  In addition, his cognitive functions were within normal range.  Moreover, he denied any aggressive or violent outbursts, and insight and judgement were fair.  However, he appeared sad and downcast, and withdrawn.  He was tearful and upset on describing the traumatic events he experienced.  Although he was verbal and logical, he became tearful, dysphoric, and emotional during the evaluation.  His insight and judgment were fair.  In addition, he felt hopeless and helpless.  Further, he reported having problems with depression and anxiety.  The examiner noted a diagnosis of PTSD and a GAF score of 55-60.  Although a GAF score of 55-60 denotes moderate symptoms, the examiner indicated that the Veteran had "moderate to serious" impairments in areas of social and industrial functioning.  Further, the examiner stated that he remained socially isolated and did not have any meaningful relationships, to include with his family.  His prognosis was "poor-to-guarded."

It was noted in the Veteran's March 2008 substantive appeal that, "[t]here are days when he feels he would be better off just to end it all."  Further, it was noted that he had "no connection to other humans," including no relationship with his children, and his marriage of 45 years failed.  In addition, it was noted that he was unable to deal with people, and his anger was often beyond his control and caused him to lash out at others.

The Veteran was afforded another VA PTSD examination in September 2013.  The examiner noted that the Veteran persistently re-experienced traumatic events and exhibited persistent avoidance of stimuli associated with the trauma.  He avoided thoughts, activities, places, and things that arouse recollections of the trauma.  Further, he had markedly diminished interest/participation in significant activities, feelings of detachment/estrangement from others, restricted range of affect, and sense of a foreshortened future.  In addition, he had persistent symptoms of increased arousal with difficulty falling/staying asleep, irritability/outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  He exhibited depressed mood, anxiety, weekly panic attacks, memory loss, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  Notably, the examiner indicated that these foregoing symptoms were "more than one month" in duration, and noted a GAF score of 50.  

An initial disability rating of 70 percent is warranted for the Veteran's PTSD for the entire appeal period (from May 15, 2006 to September 3, 2013).  The March 2008 substantive appeal documents suicidal ideation.  Continuous depression and impaired impulse control is evidenced in the record.  Moreover, the Veteran has demonstrated an inability to establish and maintain effective relationships, as reflected by his failed marriage, strained relationship with his children, and self-isolation.  As mentioned above, the August 2007 VA examiner indicated that the Veteran had "moderate to serious" impairments in the areas of social and occupational functioning, noting that he remained socially isolated and did not have any meaningful relationships.  Further, the September 2013 VA examiner noted a GAF score of 50, reflective of serious impairment in social, occupational, or school functioning, and endorsed difficulty adapting to stressful circumstances, of a duration of more than one month.  Critically, the examiner based his opinion on retrospective evidence, which included the Veteran's 2006 separation from his wife, and not seeking employment since 2002 due to his PTSD.  Affording the Veteran the benefit of the doubt, the Board finds an initial 70 percent rating for his PTSD is warranted for the entire appeal period.

A higher rating of 100 percent is not warranted prior to September 3, 2013.  As detailed in the TDIU discussion below, the Board is conceding that the Veteran evidenced total occupational impairment during this period.  However, the evidence does not support a finding of total social impairment as is necessary for assignment of a 100 percent rating.  Specifically, throughout this period he was oriented to time and place, with normal thought content and communications; his behavior was appropriate; he operated independently; did not demonstrate severe memory loss (i.e. for names of close relatives or own name) and his hygiene was good.  While he endorsed angry outburst and suicidal thoughts in 2008, there is no indication of his being a persistent danger to himself or others during this time.  Moreover, the assigned GAF scores during this period are supportive of a 70 percent rating, as they reflect serious, but not total social impairment.  Thus, a rating in excess of 70 percent for PTSD prior to September 3, 2013 is not warranted.

Finally, the Board need not address whether referral for extraschedular consideration is warranted, as that issue has not been reasonably raised by the Veteran, the parties to the JMPR, or the record.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); see also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) ("Court will [not] review BVA decisions in a piecemeal fashion"); Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990) ("[a]dvancing different arguments at successive stages of the appellate process does not serve the interests of the parties or the Court").

TDIU

Finally, the Board has also considered whether a TDIU is warranted prior to September 3, 2013.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (noting that TDIU is part and parcel of a claim for increase).  In order for a finding of TDIU to be made, the Veteran must be unable to secure and maintain substantially gainful employment as a result of his service-connected disability, without regard to age or nonservice-connected disabilities.  See 38 C.F.R. § 4.16(a).

In this case, the Veteran meets the schedular criteria for a TDIU from May 15, 2006 to September 3, 2013, and he was unemployed during the entire period.  Moreover, both the August 2007 and September 2013 VA examiners endorsed serious impairment in occupational functioning due to PTSD, with the 2013 examiner highlighting the Veteran's social estrangement, agitation and poor concentration.  Finally, the 2013 examiner noted that despite the Veteran's prior history of maintaining employment, there were episodes of inappropriate actions and admonishments during this time.  The RO utilized the 2013 examiner's opinion as a basis for awarding a TDIU, and as demonstrated above the Board has found that the Veteran's PTSD symptomatology has been at the same level of severity for the entire appeal period.  Affording the Veteran the benefit of the doubt, the criteria for a TDIU are met.


ORDER

An initial rating of 70 percent, and no higher, for PTSD is granted from May 15, 2006 to September 3, 2013.

A TDIU is granted from May 15, 2006 to September 3, 2013.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


